Citation Nr: 0217970	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  02-13 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a cardiac disability 
manifested by coronary artery disease, status post bypass 
graft, hypertension, and abdominal aortic aneurysm, to 
include as secondary to service-connected malaria.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from October 1944 
to May 1947.  

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 RO rating decision.  This case 
has been advanced on the docket on the motion of the 
veteran's representative based on the veteran's advanced 
age and severe health problems.  38 C.F.R. § 20.900(c) 
(2002).


FINDING OF FACT

The preponderance of the evidence is against the claim 
that the veteran currently has a cardiac condition 
(manifested by coronary artery disease, status post bypass 
graft, hypertension, and abdominal aortic aneurysm) which 
is related to service or is secondary to his service-
connected malaria.


CONCLUSION OF LAW

Service connection for a cardiac disability manifested by 
coronary artery disease, status post bypass graft, 
hypertension, and abdominal aortic aneurysm, including as 
secondary to service-connected malaria, is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Claim for service connection

In seeking VA disability compensation, the veteran seeks 
to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2002).   "Service 
connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  This may be accomplished 
by affirmatively showing inception or aggravation during 
service or through the application of statutory 
presumptions.  38 C.F.R. § 3.303(a) (2002).
  
In written statements dated in February and August of 
2001, the veteran has essentially claimed that he 
currently has a cardiac condition which was caused by 
malaria (a condition which was service connected by a July 
1947 rating decision).  Since his discharge in November 
1945, the veteran reportedly has had two heart attacks: 
one in 1958 and another in 1987. 

While service medical records reflect that the veteran was 
treated for malaria while on active duty, they do not 
reflect any complaints of or treatment for a cardiac 
disability.  At his October 1944 induction examination, 
his cardiovascular system was normal and his blood 
pressure was 132 systolic over 88 diastolic.  His 
cardiovascular system was found to be normal during a 
November 1945 examination.  He tested positive and was 
treated for malaria in May 1946 and April 1947.  At his 
May 1947 separation examination, his cardiovascular system 
was again found to be normal.  Blood pressure was 140/80.

There is no allegation that the veteran aggravated (during 
active duty) a preexisting cardiac condition, so service 
connection on that basis is not at issue in this case.  38 
C.F.R. § 3.306 (2002).  A veteran may also be granted 
service connection for cardiovascular disease, including 
hypertension, although not otherwise established as 
incurred in service, if the condition was manifested to a 
10 percent degree within one year following service. 38 
U.S.C.A. §§ 1101(3), 1112(a)(1) (West 1991); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2002).  However, there is no 
evidence in this case that the veteran was treated for or 
diagnosed as having a manifested cardiac condition 
(including hypertension) within one year of his discharge 
in November 1945.  

Where chronicity of a disease is not shown in service (as 
in this case), service connection may yet be established 
by showing continuity of symptomatology between the 
currently claimed disability and a condition noted in 
service.  38 C.F.R. § 3.303(b) (2002).  Yet as noted 
above, no cardia condition or symptoms were noted in 
service. 

However, service connection may also be established for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) 
(2002); Allen v. Brown, 7 Vet. App. 439 (1995). 

There is no question that the veteran currently has a 
cardiac condition.  Private medical records include a 
September 1995 outpatient record reflecting treatment for, 
in pertinent part, coronary artery disease, hypertensive 
vascular disease, and hyperlipidemia.  In a January 1999 
letter, a private physician reported that the veteran had 
a history of coronary artery disease with a history of 
acute myocardial infarctions in 1958 and 1987.  Following 
an August 2002 VA examination, he was diagnosed as having 
significant coronary artery disease.  Imaging revealed a 
normal-sized heart, but there was an infarct in the mid- 
and proximal inferior lateral wall. 

The problem in this case is that there is no medical 
opinion relating the veteran's current cardiac condition 
to his service-connected malaria.  In fact, the VA 
physician who examined the veteran in August 2002 
specifically concluded otherwise:

The veteran has a service-connected 
history for malaria.  He has 
significant coronary artery disease 
that began at an early age following 
what sounds like pericarditis at 
approximately age 33.  Review of 
literature and a cardiology 
consultation fails to correlate long 
term [coronary artery disease and 
chronic] vascular disease complications 
. . . with malaria.

According to the veteran (in a July 2001 written 
statement), a VA physician told him sometime in 2000 that 
there were two types of malaria that could cause heart 
problems.  However, there is no indication that this 
physician opined that the veteran's service-connected 
malaria was one of the two types in question or that 
veteran's malaria (whatever the type) otherwise caused his 
cardiac disability.  The veteran himself has argued that 
his malaria has caused his cardiac condition.  However, as 
a layman, he has no competence to give a medical opinion 
on the etiology of a condition.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Finally, a veteran may also establish service connection 
if all of the evidence, including that pertaining to 
service, shows that a disease first diagnosed after 
service was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  Yet, as detailed above, the claims file simply 
does not contain evidence sufficient to conclude that the 
veteran's current cardiac condition was incurred in 
service.

In sum, the weight of the evidence demonstrates that the 
veteran's current cardiac disability was not manifested in 
service or to a compensable degree within one year of 
discharge, nor was caused or worsened by the service-
connected malaria.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  Veterans Claims Assistance Act of 2000 (VCAA)
 
On November 9, 2000, the President signed into law the 
VCAA, which redefined VA's duty to assist, enhanced its 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2002).  
See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § § 3.102, 3.156, 3.159, and 
3.326) (regulations implementing the VCAA).  This change 
in the law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

There is no issue as to provision of a claims form or 
instructions for applying for service connection in this 
case.  38 U.S.C.A. § 5102 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(b)(2)).  The veteran filed a formal 
claim for service connection in February 1999. 

VA must provide the veteran and his representative notice 
of required information and evidence not previously 
provided that is necessary to substantiate the claim for 
service connection.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  The United States 
Court of Appeals for Veterans Claims (CAVC) recently held 
that a remand for compliance with the VCAA was required 
because the Secretary neither "'notif[ied] the claimant 
... of any information, and any medical or lay evidence, 
not previously provided to the Secretary that [was] 
necessary to substantiate the claim' [nor did he] 
'indicate which portion of that information and evidence, 
if any, is to be provided by the claimant and which 
portion, if any, the Secretary ... will attempt to obtain on 
behalf of the claimant,'" Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (quoting 38 U.S.C. § 5103(a)).  

The RO sent the veteran a development letter in April 2001 
which went into detail about the types of medical evidence 
he could submit to substantiate his claim for service 
connection, as well as what assistance he could expect 
from VA.  The veteran was also sent a rating decision in 
July 2001, a statement of the case in September 2002, and 
a supplemental statement of the case in October 2002.  
These documents have abundantly informed him of the 
information and evidence necessary to substantiate his 
claim for service connection.

VA must also make reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §  5103A(a) (West Supp. 2002); 38 
C.F.R. § 3.159(c),(d) (2002).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the 
veteran adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. §  
5103A(b) and (c) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  The RO has obtained the veteran's 
service medical and VA treatment records, and the report 
of a VA examination conducted in August 2002.  In April 
2001, the veteran indicated that all of his pertinent 
records were available from VA, and he has not indicated 
that there are any outstanding records to be considered. 

On a VA Form 9 filed in September 2002, the veteran 
indicated in writing that he did not want to appear for a 
Board hearing, nor has he ever indicated a wish to appear 
before a local hearing officer.

Assistance shall also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. §  5103A(d) (West Supp. 2002); 38 
C.F.R. § 3.159(c)(4) (2002).  In this case, the veteran 
was afforded a very thorough VA examination in August 
2002.  The reports of this examination has been obtained 
and carefully reviewed. 

There are no areas in which further development may be 
fruitful.  The applicable requirements of the VCAA have 
been substantially met by the RO.  There would be no 
possible benefit to remanding this case to the RO, or to 
otherwise conduct any other development (particularly in 
view of the veteran's advanced age and poor health).  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

Furthermore, to the extent that the RO may not have 
specifically considered the implementing regulations, 
adjudication of this appeal without referral to the RO for 
specific analysis of the VCAA or the implementing 
regulations poses no harm or prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  The Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to 
the veteran because the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided by the VCAA.


ORDER

Entitlement to service connection for coronary artery 
disease, status post bypass graft, hypertension and 
abdominal aortic aneurysm, to include as secondary to 
service-connected malaria, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

